                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA


Alfredo DeLeon,                                        File No. 19-cv-1834 (ECT/DTS)

              Petitioner,

v.                                                   ORDER ACCEPTING REPORT
                                                      AND RECOMMENDATION
Warden M. Rios,

           Respondent.
________________________________________________________________________

       United States Magistrate Judge David T. Schultz issued a Report and

Recommendation on February 14, 2020. ECF No. 10. No party has objected to that Report

and Recommendation, and it is therefore reviewed for clear error. See Fed. R. Civ.

P. 72(b); Grinder v. Gammon, 73 F.3d 793, 795 (8th Cir. 1996) (per curiam). Finding no

clear error, and based upon all of the files, records, and proceedings in the above-captioned

matter, IT IS ORDERED THAT:

       1.     The Report and Recommendation [ECF No. 10] is ACCEPTED;

       2.     The Petition for Writ of Habeas Corpus [ECF No. 1] is DISMISSED WITH

PREJUDICE.

                 LET JUDGMENT BE ENTERED ACCORDINGLY.



Dated: March 9, 2020                      s/ Eric C. Tostrud
                                          Eric C. Tostrud
                                          United States District Court
